

116 HR 1578 IH: Plum Island Preservation Act of 2019
U.S. House of Representatives
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1578IN THE HOUSE OF REPRESENTATIVESMarch 6, 2019Mr. Zeldin (for himself, Ms. DeLauro, Miss Rice of New York, Mr. Engel, Mr. Larson of Connecticut, Mr. Suozzi, Ms. Meng, Mr. King of New York, Mr. Langevin, and Mr. Delgado) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the requirement directing the Administrator of General Services to sell Federal property
			 in Plum Island, New York, and to establish certain requirements for its
			 final disposition including preservation of the island for conservation,
			 education, and research, and for other purposes.
	
 1.Short titleThis Act may be cited as the Plum Island Preservation Act of 2019. 2.Repeal of requirement to sell certain Federal property in Plum Island, New York (a)SaleSection 540 of title V of division D of the Consolidated Security, Disaster Assistance, and Continuing Appropriations Act, 2009 (Public Law 110–329; 122 Stat. 3688) is repealed.
 (b)DeterminationSection 538 of title V of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74; 125 Stat. 976) is repealed.
 3.Preservation of Plum Island, New York for conservation, education, and researchIn the case of the disposition of Plum Island, New York, the property and assets subject to such disposition shall, under chapter 5 of subtitle I of title 40, United States Code, be limited to the purposes of conservation, education, and research.
		4.Special resource study of Plum Island light station
			(a)Special resource study
 (1)StudyThe Secretary shall conduct a special resource study of the study area. (2)ContentsIn conducting the study under paragraph (1), the Secretary shall—
 (A)evaluate the national significance of the study area; (B)determine the suitability and feasibility of designating the study area as a unit of the National Park System;
 (C)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations;
 (D)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and
 (E)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
 (3)Applicable lawThe study required under paragraph (1) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (4)ReportNot later than 3 years after the date on which funds are first made available for the study under paragraph (1), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes—
 (A)the results of the study; and (B)any conclusions and recommendations of the Secretary.
 (b)DefinitionsIn this section: (1)SecretaryThe term Secretary means the Secretary of the Interior.
 (2)Study areaThe term study area means Plum Island Light Station (USCG number 1–21090), a historic granite lighthouse originally built in 1869 located on the northwest corner of Plum Island, New York, and as listed on the National Register of Historic Places on February 18, 2011.
				